UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1718


ZHAO WEN CHEN,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 16, 2011               Decided:   December 13, 2011


Before KING, AGEE, and DIAZ, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Michael Brown, New York, New       York, for     Petitioner. Tony West,
Assistant Attorney General,         William     C. Peachey, Assistant
Director, Paul T. Cygnarowicz,     Office of     Immigration Litigation,
UNITED STATES DEPARTMENT OF         JUSTICE,     Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Zhao   Wen     Chen,    a     native     and    citizen     of   China,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motions to reconsider and reopen.

We have reviewed the administrative record and Chen’s claims and

conclude that the Board did not abuse its discretion in denying

Chen’s    motion    to     reopen    his    asylum     claim.     See     8   C.F.R.

§ 1003.2(a), (c) (2011).            We accordingly deny the petition for

review in part for the reasons stated by the Board.                      See In re:

Chen (B.I.A. June 2, 2010).              We dismiss the petition for review

in    part   for    lack    of   jurisdiction         with   respect     to   Chen’s

challenge to the Board’s denial of his motion to reopen and

reconsider his claim for cancellation of removal.                      See 8 U.S.C.

§    1252(a)(2)(B)(i)      (2006).         Finally,    we    dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                        PETITION DENIED IN PART
                                                          AND DISMISSED IN PART




                                           2